DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-17 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claims 1, 12, and 17, the closest reference to Biallas et al. (Pub No. 20140117629) disclose the anti-diffusion metal coated O-Rings. But none of the searched prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1, 12, and 17.
Regarding claim 1,
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “a laser-gas-side surface of the seal member being made of fluorine-based rubber, and an atmosphere-side surface of the seal member being formed of a film configured to suppress atmosphere transmission”.
Regarding claim 12,
None of the cited prior arts discloses the claimed method of independent claim 12, in particular having the method of “a second step of sandwiching the annular member between a second jig disposed around an outer circumference of the first jig and a third jig disposed around the outer circumference of the first jig and moved in an 
Regarding claim 17,
None of the cited prior arts discloses the claimed method of independent claim 17, in particular having the method of “causing an excimer laser apparatus including a laser chamber to produce laser light; outputting the laser light to an exposure apparatus; and exposing a light sensitive substrate to the laser light in the exposure apparatus to manufacture the electronic device, the laser chamber including a laser-gas-side surface of the seal member being made of fluorine-based rubber, and an atmosphere-side surface of the seal member being formed of a film configured to suppress atmosphere transmission”.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828